Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors HMN Financial, Inc.: We consent to the incorporation by reference of our report dated March 11, 2014, with respect to the consolidated balance sheets of HMN Financial, Inc. as of December 31, 2013 and 2012, and the related consolidated statements of comprehensive income (loss), stockholders’ equity, and cash flows for each of the years in the three-year period ended December 31, 2013, which report appears in the December 31, 2013 annual report on Form 10-K of HMN Financial, Inc. and in the following Registration Statements of HMN Financial, Inc.: Nos. 33-88228, 33-94388, 33-94386, 333-64232, and 333-158893 on Form S-8 and No. 333-156883 on Form S-3. Minneapolis, Minnesota
